J-S09041-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

RAYMOND V. WILLIAMS,

                            Appellant                  No. 638 EDA 2016


                  Appeal from the PCRA Order January 15, 2016
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No.: CP-51-CR-0204911-2005


BEFORE: SHOGAN, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                               FILED APRIL 17, 2017

        Appellant, Raymond V. Williams, appeals pro se from the January 15,

2016 order denying his petition for a writ of habeas corpus.         On appeal,

Appellant claims that the trial court erred in deeming his petition for a writ of

habeas corpus to be an untimely petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, and in finding

that, regardless, the petition lacked merit. After careful review, we affirm.

        We take the underlying facts and procedural history in this matter

from the trial court’s January 15, 2016 opinion and our independent review

of the certified record. On April 7, 2005, Appellant entered an open guilty

plea to one count each of murder of the first degree and rape.         The trial
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S09041-17


court immediately sentenced Appellant to term of life imprisonment.

Appellant did not file a direct appeal.

      On June 18, 2012, Appellant filed a petition for a writ of habeas

corpus. The PCRA court deemed Appellant’s filing to be an untimely PCRA

petition and dismissed it on August 27, 2012.      Appellant initially filed an

appeal of the dismissal, but withdrew his appeal on January 11, 2013.

      On February 27, 2013, Appellant filed the instant, pro se petition for a

writ of habeas corpus against Michael Wenerowicz, then Superintendent of

SCI Graterford, in the Court of Common Pleas of Philadelphia County,

Criminal Division.   Appellant claimed his detention by the Department of

Corrections (DOC) was illegal on the basis that the DOC lacked the authority

to detain him because there was no written sentencing order. (See Petition

for Writ of Habeas Corpus, 2/27/13, at unnumbered page 2). Appellant filed

an amendment to the petition on May 21, 2014.

      On November 17, 2015, the trial court, treating Appellant’s petition as

a PCRA petition, filed a notice pursuant to Pennsylvania Rule of Criminal

Procedure 907 stating its intention to dismiss the petition as untimely. See

Pa.R.Crim.P. 907(1).    On December 3, 2015, Appellant filed an answer to

the Rule 907 notice. The court dismissed Appellant’s petition on January 15,

2016. In its decision, it acknowledged that it had been incorrect to deem

the petition to be an untimely PCRA petition, but found that the claim raised

by Appellant lacked merit.         (See Trial Court Opinion, 1/15/16, at


                                      -2-
J-S09041-17


unnumbered pages 2-3).            Appellant filed a timely notice of appeal on

February 12, 2016.1

       On appeal, Appellant raises five interrelated and repetitive claims,

chiefly arguing that the trial court erred in deeming his petition for a writ of

habeas corpus to be a PCRA petition, and contending that his claim is a

meritorious one. (See Appellant’s Brief, at 4-5).

       Appellant appeals from the denial of his habeas corpus petition. We

have stated, “[H]abeas corpus is a civil remedy which lies solely for

commitments under criminal process.”             Commonwealth v. McNeil, 665
A.2d 1247, 1249 (Pa. Super. 1995) (citation omitted). “Habeas corpus is an

extraordinary remedy and may only be invoked when other remedies in the

ordinary course have been exhausted or are not available.”         Id. at 1250

(citation omitted). “Our standard of review of a trial court’s order denying a

petition for writ of habeas corpus is limited to abuse of discretion. Thus, we

may reverse the court’s order where the court has misapplied the law or

exercised its discretion in a manner lacking reason.” Rivera v. Pa. Dep't of

Corr., 837 A.2d 525, 528 (Pa. Super. 2003), appeal denied, 857 A.2d 680

(Pa. 2004) (citations omitted).



____________________________________________


1
  The trial court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). It did not issue any
additional opinions. See Pa.R.A.P. 1925(a).



                                           -3-
J-S09041-17


      Here, Appellant argues that the trial court erred in finding that his

petition was an improperly filed PCRA. (See Appellant’s Brief, at 9-14). We

agree.

      As noted above, the claim raised in Appellant’s petition for writ of

habeas corpus is that his detention by the DOC is illegal based on the DOC's

purported lack of authority because there is no written judgment of

sentence. (See id. at 12-13). He does not assert his innocence or that his

sentence was illegal when imposed.      (See id. at 9-14).    Thus, Appellant

does not challenge the legality of his sentence, a claim cognizable under the

PCRA.     See   42   Pa.C.S.A.   §   9543;   see   also   Commonwealth       v.

Hockenberry, 689 A.2d 283, 288 (Pa. Super. 1997), appeal denied, 695
A.2d 784 (Pa. 1997) (holding, “[i]ssues relating to the legality of sentence

cannot be waived and are cognizable under the PCRA.”) (citation omitted).

      The Pennsylvania Supreme Court “has never held that habeas corpus

cannot provide a separate remedy, in appropriate circumstances.        Indeed,

the boundaries of cognizable claims under the PCRA can only be extended so

far as is consistent with the purposes of the statute[.]” Commonwealth v.

Judge, 916 A.2d 511, 520 (Pa. 2007), cert. denied, 552 U.S. 1011 (2007)

(citations omitted); see also Joseph v. Glunt, 96 A.3d 365, 368 (Pa.

Super. 2014), appeal denied, 101 A.3d 787 (Pa. 2014) (holding claim that

defendant’s confinement is illegal “due to the inability of the DOC to ‘produce

a written sentencing order related to [his] judgment of sentence’ constitutes


                                     -4-
J-S09041-17


a claim legitimately sounding in habeas corpus”) (citations omitted).

Therefore, we agree with Appellant that the trial court erred in deeming his

petition to be an improperly filed PCRA petition.

      However, this does not end our inquiry.       As discussed below, this

Court has held that claims such as those raised by Appellant are not

cognizable. See Joseph, supra at 371. Thus, we must affirm the dismissal

of Appellant’s petition.

      As noted above, Appellant is principally testing the legality of his

confinement and detention, claiming that there is no written sentencing

order. (See Appellant’s Brief, at 12-13). Thus, in essence, he claims that

the DOC does not have the authority to detain him pursuant to 37 Pa. Code

§ 91.3 (Reception of inmates), which provides, in pertinent part, the “[DOC]

will accept and confine those persons committed to it under lawful court

orders . . . when information has been provided to the [DOC] as required by

42 Pa.C.S.A. § 9764 (relating to information required upon commitment and

subsequent disposition).” 37 Pa. Code § 91.3.

      Section 9764 of the Sentencing Code provides, in pertinent part, as

follows:

      (a) General rule.—Upon commitment of an inmate to the
      custody of the [DOC], the sheriff or transporting official shall
      provide to the institution’s records officer or duty officer, in
      addition to a copy of the court commitment form DC–300B
      generated from the Common Pleas Criminal Court Case
      Management System of the unified judicial system, the following
      information:


                                     -5-
J-S09041-17


                                   *     *    *

            (8) A copy of the sentencing order and any detainers
            filed against the inmate which the county has notice.

42 Pa.C.S.A. § 9764(a)(8).

      In Joseph, this Court addressed a similar issue, a defendant

challenging the authority of the DOC to detain him when it had no copy of

his sentencing order pursuant to Section 9764(a)(8). We held:

      The language and structure of section 9764, viewed in context,
      make clear that the statute pertains not to the DOC’s authority
      to detain a duly-sentenced prisoner, but, rather, sets forth the
      procedures and prerogatives associated with the transfer of an
      inmate from county to state detention. None of the provisions of
      section 9764 indicate[s] an affirmative obligation on the part of
      the DOC to maintain and produce the documents enumerated in
      subsection 9764(a) upon the request of the incarcerated person.
      Moreover, section 9764 neither expressly vests, nor implies the
      vestiture, in a prisoner of any remedy for deviation from the
      procedures prescribed within.

Joseph, supra at 371 (footnote omitted). Accordingly, the Joseph Court

affirmed the trial court’s denial of habeas corpus relief.

      Furthermore, in his brief, Appellant admits he pleaded guilty to a

charge of murder in the first degree.        (See Appellant’s Brief, at 6).   He

acknowledges that he was immediately sentenced to a term of incarceration

of not less than life.   (See id.).    This is sufficient evidence of Appellant’s

sentence. See Joseph, supra at 371-72. Therefore, we conclude the trial

court’s dismissal of Appellant’s petition for writ of habeas corpus was legally

correct. See id. at 372. Accordingly, we affirm.

      Order affirmed.

                                       -6-
J-S09041-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/2017




                          -7-